DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 11/18/2022 has been entered.  Claims 1-3, 6-14, 16, and 18-20 with claims 10-11 and 19-20 withdrawn as being non-elected.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fastening feature in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant defines the fastening feature as flexible tabs. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9, 12-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wares US 2015/0187975 (hereinafter Wares) in view of Anderson US 4452021 (hereinafter Anderson).
Re. Cl. 1, Wares discloses: A photovoltaic (PV) module clamp (102 and 134, Fig. 4) configured to interface with a torque tube and a PV module rail fixedly coupled to a PV module (see Fig. 1 and 4-5), the PV module clamp comprising: a seating portion (106 and 134, Fig. 4) made of two or more lateral walls (140, 142 Fig. 4) and a base surface (106, Fig. 4); a clamp body (118, Fig. 4) coupled to the seating portion (see Fig. 4), the clamp body including a shape corresponding to a cross-sectional shape of the torque tube (see Fig. 4); and a fastening feature (136 and 138, Fig. 4) configured to interlock the PV module clamp with the PV module rail responsive to the PV module rail being seated in the seating portion of the PV module clamp (see Fig. 5).
Re. Cl. 2, Wares discloses: the fastening feature includes at least one of: a nub, an insertion peg, a spring tab (see 136 and 138, Fig. 4), a hook tab, and a spring-loaded protrusion positioned along an interior surface of one or more of the lateral walls of the PV module clamp and positioned to interlock with a corresponding recess in the PV module rail (see Fig. 5, hole 150).
Re. Cl. 3, Wares discloses: the fastening feature comprises a tab (136, 138 Fig. 4)  positioned along a length of the at least one of the lateral walls,  the tab shaped to flex outwards when the PV module rail is passing the tab while being biased back to its original position such that when a recess in the PV module rail aligns with tab, the tab may return to its original position interlocking the tab in the recess in the PV module rail (see Fig. 4-5; Paragraph 0051, Lines 7-12).
Re. Cl. 6, Wares discloses: the shape of the clamp body allows the clamp body to at least partially circumscribe the torque tube (see Fig. 1, and 4-5).
Re. Cl. 12, Wares discloses: A photovoltaic (PV) module system (Fig. 1 and 4-5), comprising: a PV module rail (152, Fig. 5) coupled to a PV module (Paragraph 0053, Lines 5-7); a torque tube (see 16, Fig. 1 and 4); and a PV module clamp (102 and 134, Fig. 4) configured to interface with the torque tube and the PV module rail of the PV module (see Fig. 4-5), the PV module clamp including: a seating portion (106 and 134, Fig. 4) made of two or more lateral walls (140 and 142, Fig. 4) and a base surface (106, Fig. 4); a clamp body coupled to the seating portion (118, Fig. 4), the clamp body including a shape corresponding to a cross-sectional shape of the torque tube (see Fig. 4); and a fastening feature (136 and 138, Fig. 4) configured to interlock the PV module clamp with the PV module rail responsive to the PV module rail being seated in the seating portion of the PV module clamp (see Fig. 5). 
Re. Cl. 13, Wares discloses: the shape of the clamp body allows the clamp body to at least partially circumscribe the torque tube (see Fig. 1, and 4-5).
Re. Cl. 14, Wares discloses: the fastening feature comprises a tab (136, 138 Fig. 4)  positioned along a length of the at least one of the lateral walls,  the tab shaped to flex outwards when the PV module rail is passing the tab while being biased back to its original position such that when a recess in the PV module rail aligns with tab, the tab may return to its original position interlocking the tab in the recess in the PV module rail (see Fig. 4-5; Paragraph 0051, Lines 7-12).
Re. Cls. 1, 7, 9, 12, 16 and 18, Wares does not disclose a pressure pad protruding form the base surface, the pressure pad configured to apply a biasing force on the PV module rail responsive to the PV module rail being seated in the seating portion of the PV module clamp (Cls. 1 and 12), the pressure pad comprises one or more bridge lances that protrude into an interior space of the seating portion (Cls. 7 and 16), or the pressure pad is configured to interface with the PV module rail such that: a gap between the PV module rail and the base surface of the seating portion is formed; and the biasing force forces the PV module rail against the fastening feature (Cls. 9 and 18).  Anderson discloses a seating portion (Fig. 6a) which is made of two or more lateral walls (46, Fig. 6a) and a base surface (see where arrow 40 points to, Fig. 6a) which functions to clamp onto a rail (24, Fig. 6b) using fastening features (42, Fig. 6a).  Re. Cls. 1 and 12, Anderson discloses a pressure pad (44, Fig. 6a) protruding from the base surface (see Fig. 6a), the pressure pad configured to apply a biasing force on the rail responsive to the rail being seated in the seating portion of the clamp (see Fig. 6b). Re. Cls. 7 and 16, Anderson discloses the pressure pad comprises one or more bridge lances that protrude into an interior space of the seating portion (see 44s Fig. 6a).  Re. Cls. 9 and 18, Anderson discloses the pressure pad is configured to interface with the rail such that: a gap between the PV module rail and the base surface of the seating portion is formed (see Fig. 6b); and the biasing force forces the rail against the fastening feature (see Fig. 6b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wares device to include the pressure pad of Anderson since Anderson states that such a modification maintains tension over the rail the seating portion is attached to (Col. 6, Lines 64-68).  The proposed combination would enable for manufacturing tolerances or even absorb some vibrations present within the device. 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-7, 9, 12-14, 16, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haas US 2017/0250648, Watson US 2020/80076360, and Ballentine US 11271518 disclose other known PV clamps which are pertinent to Applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632